Citation Nr: 0727306	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-21 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill).

[The issues of entitlement to a rating in excess of 50 
percent prior to February 9, 2004, and a rating in excess of 
70 percent from February 9, 2004, for post-traumatic stress 
disorder with depression and entitlement to a rating in 
excess of 10 percent for residuals of a fractured right ankle 
are the subjects of a separate decision of the Board of 
Veterans' Appeals (Board).]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to July 1991.  This matter is before the Board 
on appeal from a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In May 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of this hearing is of 
record.


FINDINGS OF FACT

1.  The appellant served on active duty from September 1987 
to July 1991; his basic delimiting period for receiving 
Chapter 30 educational benefits expired 10 years from the 
date of the appellant's discharge.

2.  It is not shown by medical evidence that a physical or 
mental disability prevented the appellant from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.


CONCLUSION OF LAW

Extension of the delimiting date for receiving Chapter 30 
educational benefits is not warranted as a matter of law.  
38 U.S.C.A. § 3031 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 21.7050, 21.7051 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
VCAA,  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA is generally applicable to claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).

The Board initially observes that it appears that the 
provisions of the VCAA do not apply in cases, such as this, 
where the sole issue is extension of delimiting date under 
Chapter 30 because a request for extension of a delimiting 
date is a not claim for a benefit as contemplated by 38 
U.S.C. §§ 5100 et seq.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002) [the provisions of the VCAA do not apply to 
chapter 53 of title 38, which contains 38 U.S.C.A. § 5302 
pertaining to waiver determinations].

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (August 30, 2001).  The Board 
finds that such is the case in the matter on appeal.  The 
issue to be decided is whether the veteran is entitled to an 
extension of his period of eligibility to receive Chapter 30 
educational assistance benefits.  No pertinent facts are in 
dispute; and application of governing law and regulations to 
the facts shown will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no notice is necessary.  Based on the 
Court's decision in Manning, the Board concludes that the 
provisions of the VCAA do not apply to this particular 
matter.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].

Accordingly, the Board will proceed to a decision on the 
merits of the case.

II.  Analysis

An educational assistance program for certain veterans and 
service members is established for the purpose as stated in 
38 U.S.C. 3001.  38 C.F.R. § 21.7000.

Except as provided in paragraph (b) of this section and in 
Sec. 21.7051 of this part, VA will not provide basic 
educational assistance or supplemental educational assistance 
to a veteran or service member beyond 10 years from the later 
of the date of the veteran's last discharge or release from a 
period of active duty of 90 days or more of continuous 
service.  38 C.F.R. § 21.7050(a).

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing a program of education within the applicable 
eligibility period because of a physical or mental disability 
that did not result from his willful misconduct.  The VA will 
not consider the disabling effects of chronic alcoholism to 
be the result of willful misconduct.  It must be established 
by medical evidence that such a program of education was 
medically infeasible.  The VA will not consider a veteran who 
is disabled for a period of 30 days or less as having been 
prevented from initiating or completing a chosen program, 
unless the evidence establishes that the veteran was 
prevented from enrolling or reenrolling in the chosen program 
or was forced to discontinue attendance, because of the short 
disability.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

The appellant was discharged from active service on July 1, 
1991; hence, the period of eligibility for Chapter 30 
benefits ended on July 2, 2001.  To warrant extension of the 
period of eligibility, medical evidence must clearly show 
that, during the claimed period of disability, pursuit of a 
program of education was not medically feasible. 

The appellant contends that eligibility should be extended 
past the delimiting date because he was not capable of using 
his benefits during the period of eligibility due to the 
severity of his service-connected PTSD.

An April 1997 VA examination report notes that the appellant 
had been working for the U.S. Postal Service for three years.  
He was not receiving any psychiatric treatment.  The 
diagnosis was depressive disorder.  A March 1999 VA 
examination report notes that the appellant had been working 
for the U.S. Postal Service as a mail processor for the past 
five years.  He reported problems with attendance and 
tardiness in the past; however, currently, he was trying 
harder and had no problems with attendance.  The appellant 
reported drinking six to nine beers per occasions, at least 
five nights a week.  He also used cocaine in the past.  The 
examiner stated that the appellant had severe, chronic PTSD 
and was probably alcohol dependent.  A July 1999 VA Gulf War 
examination report notes that the appellant had not sought 
treatment for his PTSD in a while.  He reported drinking 
every day.  He also reported visiting his newborn son every 
weekend.  

By a November 1999 rating decision, the appellant was granted 
service connection for PTSD; a 30 percent rating was 
assigned, effective April 10, 1998.

Treatment records from B. J. Bonner, M.Ed. dated in November 
1999 note that the appellant had no suicidal or homicidal 
intent.  He was not irritable or aggressive.  He exhibited 
mild social isolation, mild work impairment and moderate 
sleep disturbance.  Mild substance abuse problems were noted.  
An April 2000 VA examination report notes that the appellant 
reported working for the U.S. Postal Service for six years.  
He reported being suspended twice recently.  

After reviewing the record, the Board finds there is a lack 
of evidence to warrant an extension of the appellant's 
delimiting date.  While the appellant maintains that he has 
missed work frequently, the evidence shoes that he remained 
steadily employed with the U.S. Postal Service since 
beginning work there in approximately 1994.  Furthermore, the 
outpatient treatment records do not show any extended periods 
of hospitalization or in-patient treatment prior to the 
delimiting date.  In addition, no physician has opined that 
training was medically infeasible due to the appellant's 
service-connected PTSD during any time period during the ten 
years since his separation from service.  There is no 
probative medical evidence showing the appellant was unable 
to pursue a program for the entire 10 years or for any 
portion of the 10-year period of eligibility.  A specific 
medical statement is necessary to establish a period of 
disability, and the appellant has not submitted such a 
document or indicated that such a document exists.  

With respect to the appellant's assertions, the Board 
recognizes that the problems the appellant has described made 
obtaining an education a challenge.  However, the legal 
criteria governing the payment of education benefits are 
clear and specific, and the Board is bound by them.

By law, Chapter 30 educational benefits cannot be awarded 
beyond the 10-year delimiting period, unless certain 
exceptions to the controlling legal criteria are met.  The 
appellant does not fall within any of the exceptions, and the 
Board is bound by the law, and has no authority to overturn 
or disregard the very specific limitations on the award of 
Chapter 30 educational benefits.  In cases such as this, 
where the law is dispositive, the claim must be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


